DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Document No. 199 33 342 to Epp et al.
Regarding claim 1, Epp et al. discloses a flexible package, comprising: a film having a first film longitudinal side edge (13), a second film longitudinal side edge (14), and a lap seal (11); and a closure device (6) applied to and extending across the film, transverse to the first and second film longitudinal side edges (Fig. 3), and having first and second side edge portions, the first side edge portion cantilevered relative to the first film longitudinal side edge and 
Regarding claim 2, Epp et al. discloses the closure device (6) extends transverse to the lap seal (11; Fig. 1).
Regarding claim 3, Epp et al. discloses the first side edge portion is sealed with the lap seal (11; Fig. 4).
Regarding claim 7, Epp et al. discloses the closure device (6) is reclosable.
Regarding claim 8, Epp et al. discloses the closure device (6) is a zipper device (i.e., VELCRO).
Regarding claim 9, Epp et al. discloses the closure device has a VELCRO surface (7; paragraph [0021] of the machine translation), which meets the structure implied by the functional recitation “wherein the first and second side edge portions of the closure device are configured to facilitate nesting.” 
Regarding claim 10, Epp et al. discloses a package comprising: a film having a first film longitudinal side edge (13), a second side film longitudinal side edge (14) and a lap seal (11); and a closure device (6) extending across the film transverse to the first and second film longitudinal side edges and having first and second side edge portions (Fig. 3), with the first side edge portion cantilevered relative to the first film longitudinal side edge and extendable to the lap seal (Fig. 4), which meets the structure implied by the functional recitation “to eliminate an air gap.”  Epp et al. further discloses the closure device (6) has a VELCRO surface (7; paragraph [0021] of the machine translation), which meets the recitation “the first side edge portion having one or more first shaped features and the second side edge portion having one or more second shaped features.”
Regarding claim 11, Epp et al. discloses the first side edge portion is sealed with the lap seal (11; Fig. 4).

Regarding claim 15, Epp et al. discloses the closure device (6) is a reclosable zipper device (i.e., VELCRO).
Regarding claim 16, Epp et al. discloses the closure device has a VELCRO surface (7; paragraph [0021] of the machine translation), which meets the structure implied by the functional recitation “wherein the first and second side edge portions of the closure device are configured to facilitate nesting.”

Claims 1-4, 7-12, 15-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,792,240 to Ausnit.
Regarding claim 1, Ausnit discloses a flexible package (bag 10) comprising a film (web W) having a first film longitudinal side edge (of panel 68 and generally parallel to fold 69; Fig. 12), a second film longitudinal side edge (of another panel 68 and generally parallel to fold 69; Fig. 12), and a fin seal (seam 13; Fig. 1); and a closure device (zipper strip 67) applied to and extending across the film, transverse to the first and second film longitudinal side edges (Fig. 12) and having a first side edge portion (generally collinear with the first film edge; Fig. 12) and a second side edge portion (generally collinear with the second film edge; Fig. 12).  Ausnit discloses that a side edge portion of the zipper strip (67) is attached at only the flange portion (71) along a longitudinal side edge of the panel (68; Fig. 12), which meets the recitation “the first side edge portion cantilevered relative to the first film longitudinal side edge” and the structure implied by the functional recitation “extendable to the fin or lap seal to eliminate an air gap.”
Regarding claim 2, the closure device in Ausnit extends transverse to the fin seal.
Regarding claim 3, Ausnit discloses the first side edge portion is sealed with the fin seal (Fig. 1).

Regarding claim 7, Ausnit discloses the closure device is reclosable.
Regarding claim 8, Ausnit discloses the closure device is a zipper device.
Regarding claim 9, the interlocking profiles at the first side edge portion and the second side edge portion in Ausnit are considered to be configured to facilitate nesting, to the same degree as claimed.
Regarding claim 10, Ausnit discloses a package (10) comprising a film (W) having a first longitudinal film side edge (of panel 68 and generally parallel to fold 69; Fig. 12), a second film longitudinal side edge (of another panel 68 and generally parallel to fold 69; Fig. 12), a fin seal (13), and a closure device (zipper strip 67) extending across the film transverse to the first and second film longitudinal side edges (Fig. 12) and having first side edge portions (Fig. 12), the first side edge portion having a plurality of shaped features (interlocking profiles) and the second side edge portion having a plurality of second, shaped features (interlocking profiles).  Ausnit discloses that a side edge portion of the zipper strip (67) is attached at only the flange portion (71) along a longitudinal side edge of the panel (68; Fig. 12), which meets the recitation “the first side edge portion cantilevered relative to the first film longitudinal side edge” and the structure implied by the functional recitation “extendable to the fin or lap seal to eliminate an air gap.”
Regarding claim 11, Ausnit discloses the first side edge portion is sealed with the fin seal.
Regarding claim 12, Ausnit discloses the second side edge portion is sealed with the fin seal.
Regarding claim 15, Ausnit discloses the closure device is a reclosable zipper device.

Regarding claim 17, Ausnit discloses a package (10) a comprising a package closure device (67) having a top edge portion (flange 71) and a bottom edge portion (base 72), and a first longitudinal side edge portion (generally collinear with the first film edge; Fig. 12) and a second longitudinal side edge portion (generally collinear with the second film edge; Fig. 12).  Ausnit discloses that a side edge portion of the zipper strip (67) is attached at only the flange portion (71) along a longitudinal side edge of the panel (68; Fig. 12), which meets the recitation the first side edge portion cantilevering past an edge of a package film longitudinal side edge where the flange portion (71) of the zipper strip (67) is attached (Fig. 12).  Ausnit further discloses the closure device (67) is generally parallel with the top edge portion (flange 71; Fig. 12) and has a step-shaped portion (notches 78).  Having met the claimed structure of the package, as discussed above, Ausnit meets the structure implied by the functional recitation “extendable to the lap or fin seal such that at least a portion of the first side edge portion eliminates an air gap at the fin or lap or fin seal.”
Regarding claim 18, Ausnit discloses the bottom edge portion and the top edge portion of the closure device is sealed with the fin seal (Fig. 1).
Regarding claim 20, Ausnit discloses the closure device is reclosable.
Regarding claim 21, the interlocking profiles at the first side edge portion and the second side edge portion in Ausnit are considered to adapt the first and second side edge portion for facilitated nesting, to the same degree as claimed.
Regarding claim 22, Ausnit discloses the second side edge portion of the closure device includes a second, shaped portion (interlocking profile).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-12, 15-18 and 20-23 have been considered but are moot because the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734